Citation Nr: 1019248	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease or ischemic heart disease, 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Veteran attended a hearing before the 
undersigned in February 2010.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
heart disorder is related to service-connected diabetes 
mellitus type II.

2.  The competent medical evidence shows that the Veteran's 
erectile dysfunction is related to service-connected diabetes 
mellitus type II.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a heart disorder was incurred as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, erectile dysfunction was incurred as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a heart disorder and erectile 
dysfunction are caused by service-connected diabetes 
mellitus.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection may also be granted for any disability 
which is proximately due to a service-connected disease or 
injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

1.  Heart Disorder

The Veteran seeks service connection for a heart disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed. 
 
The Veteran has a current diagnosis of a heart disorder, as 
reflected in private and VA medical records.  His most recent 
diagnosis was in February 2010, when he was diagnosed with 
ischemic heart disease.  The next question, therefore, is 
whether there is evidence that this disorder is related to 
diabetes mellitus.

In May 2003, the Veteran had an abnormal stress test.  He 
underwent cardiac catheterization in June 2003.  A March 2006 
letter from Dr. Morton opines that, upon review of the 
Veteran's previous bloodwork, the Veteran had elevated blood 
sugar readings at the time of the May 2003 abnormal stress 
test, which would be indicative of diabetes.  Diabetes was 
formally diagnosed by Dr. Morton in September 2004, though 
the doctor felt it existed prior to that time and was a 
contributing factor in the development of the heart disorder.  
The Board finds that this opinion from Dr. Morton is 
favorable evidence in support of the Veteran's claim.  
Further favorable evidence is a March 2006 letter from Dr. 
Nguyen, who stated that the heart disorder is related to the 
diabetes diagnosed in 2004.  He agreed with Dr. Morton that 
the diabetes existed prior to the 2004 diagnosis.

Additional favorable evidence is a November 2005 VA 
examination.  The examiner stated that, if the Veteran did 
have records confirming that diabetes pre-dated the heart 
disorder, than it was at least as likely as not that the 
heart disorder was due to diabetes.

The claims file does contain some unfavorable evidence.  This 
evidence is a June 2007 VA examination.  Based on the fact 
that the Veteran's heart disorder pre-dated his diabetes 
diagnosis, that examiner found that the heart disorder was 
not related to service.  The Board finds this opinion less 
persuasive than the three favorable opinions, since it fails 
to discuss those opinions and the reasoning for stating that 
the heart disorder pre-existed the diabetes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a heart 
disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

2.  Erectile Dysfunction

The Veteran seeks service connection for erectile 
dysfunction.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed. 
 
The Veteran has a current diagnosis of erectile dysfunction, 
as reflected in private and VA medical records.  His most 
recent diagnosis was at the June 2007 VA examination.  The 
next question, therefore, is whether there is evidence that 
this disorder is related to diabetes mellitus.

The Veteran was first diagnosed with erectile dysfunction in 
September 2004, following complaints of the disorder.  Again, 
a March 2006 letter from Dr. Morton opines that, upon review 
of the Veteran's previous bloodwork, the Veteran had elevated 
blood sugar readings in May 2003, which would be indicative 
of diabetes.  Diabetes was formally diagnosed by Dr. Morton 
in September 2004, though the doctor felt it existed prior to 
that time.  The Board finds that this opinion from Dr. Morton 
is favorable evidence in support of the Veteran's claim.  
Further favorable evidence is a March 2006 letter from Dr. 
Nguyen, who agreed with Dr. Morton that the diabetes existed 
prior to the 2004 diagnosis.

Additional favorable evidence is a November 2005 VA 
examination.  The examiner stated that, given the close 
relationship in time between the diabetes diagnosis and the 
erectile dysfunction diagnosis, the Veteran's erectile 
dysfunction is at least as likely as not due to diabetes.  
The Board agrees that this close relationship between 
diagnoses, even without considering the opinions that 
diabetes existed much earlier than the diagnosis, is 
extremely persuasive evidence in favor of the claim.

The claims file does contain some unfavorable evidence.  This 
evidence is a June 2007 VA examination.  Based on the fact 
that the Veteran's erectile dysfunction pre-dated his 
diabetes diagnosis, that examiner found that erectile 
dysfunction was not related to service.  The Board finds this 
opinion less persuasive than the November 2005 VA examiner's 
opinion, since it fails to discuss that opinion and its 
reasoning for stating that the erectile dysfunction pre-
existed the diabetes.  It also fails to discuss the fact that 
diabetes was diagnosed the same month as erectile 
dysfunction.  See Barr, supra.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley, supra; see 
also Massey, supra.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for erectile 
dysfunction will be granted.  See Alemany, supra.


ORDER

Service connection for a heart disorder is granted.

Service connection for erectile dysfunction is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


